Citation Nr: 0216933	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1968 to November 
1971.  

By rating action in February 1972, the RO denied service 
connection for a psychiatric disorder.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the RO 
which denied service connection for PTSD.  

The appeal is before the undersigned Acting Member of the 
Board who has been designated to make the final disposition 
of this proceeding for VA.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his period of active service.  

2.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

3.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, 7104 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Factual Background

The veteran had active service from October 1968 to November 
1971.  Service medical records show that he was evaluated 
for a history of phobia to enclosed or dark spaces, and 
water.  The veteran was scheduled to ship overseas but 
reported that he believed that he would have difficulty 
being onboard a ship with other men for any period of time.  
The veteran reported that when confined, he became very 
irritable and violent prone.  On mental status examination, 
the veteran was alert and mildly anxious.  He avoided eye 
contact but spoke in a highly organized fashion.  His speech 
was logical and coherent, and his affect was appropriate.  
There was no evidence of illusions, delusions, or 
hallucinations.  The impression was phobia.  The examiner 
indicated that the veteran should not be assigned to sea 
duty.  

On a consultation report in September 1971, the veteran 
reported that his fear of crowds and crowded places was 
longstanding and that he also had difficulty with 
interpersonal relationships.  From an early age he felt 
uncomfortable and overwhelmed by other adults and by his 
peers, and he never felt like he was part of the group.  On 
mental status examination, there was no evidence of 
psychosis, neurosis, or suicidal depression.  The examiner 
commented that the veteran's fear of crowds was more related 
to his lifestyle rather than to a neurosis.  The impression 
was schizoid personality.  The examiner recommended 
administrative discharge due to the severity of his 
symptoms.  

The veteran's service personnel record, i.e., his DD Form 
214MC, indicates that his primary military occupational 
specialty was that of an aviation radar repairman.  Also, he 
did not receive any awards or decorations denoting personal 
involvement in combat.  

A claim of service connection for PTSD was received from the 
veteran in November 1999.  In his claim, he related that at 
the Naval Hospital at Camp Lejeune, North Carolina, he came 
into contact with hundreds of servicemen who were 
hospitalized with combat injuries.  He indicated that he 
visited not only the recreation room but was "allowed" on 
the "back wards" where he saw servicemen suffering with 
physical and mental wounds.  He indicated that he 
consequently suffered depression and flashbacks of these men 
who had suffered.  

An undated letter from A. E. Martindale, Ph.D., received in 
September 2000, was to the effect that the veteran met the 
criteria for PTSD.  Dr. Martindale stated that the veteran 
had one of the most severe cases of survivor guilt that she 
had ever seen.  She reported that the veteran had the most 
difficulty with intrusive memories of wounded men that he 
saw on his visits to a military hospital.  The veteran saw 
soldiers with body parts missing and others trying to cope 
with their combat injuries.  The veteran reported that he 
sometimes entertained soldiers at Camp Lejeune Naval 
Hospital, and that he was given access to restricted areas 
in the hospital because he was in uniform.  His nightmares 
tended to revolve around the hospital memories.  The veteran 
also had occasional difficulty driving because it reminded 
him of the times when he had to pull off the road to cry 
when he drove home from his hospital visits.  Dr. Martindale 
opined that the veteran seemed to have an early history that 
predisposed him to a higher level of survivor guilt than 
would be expected from someone without his family history, 
which included the loss of two family members in Vietnam and 
his unfulfilled expectation to have fought in Vietnam.  

In March 2001, the veteran underwent a VA psychiatric 
examination by two doctors.  In the report, the doctors 
indicated that the veteran's claims file, including the 
report by Dr. Martindale, had been reviewed.  The veteran 
reported that he had never been hospitalized for any 
psychiatric problems or taken psychotropic medication.  He 
was seen on an outpatient basis for marital counseling at 
Community Mental Health Center on two occasions, once in 
1984 and then again two years ago.  The veteran stated that 
he did not receive any counseling for PTSD.  The veteran was 
employed as a social worker (CSW) for the Office of Mental 
Retardation and Developmental Disabilities for the past 141/2 
years.  The veteran also worked as a musician in various 
bands and taught martial arts.  The veteran was accompanied 
to the interview by his wife of 10 years.  Both reported 
that they had marital problems and arguments but denied any 
physical abuse or separation.  Both admitted that they 
maintained intimacy.  The veteran admitted to a history of 
alcohol abuse but reported that he was abstinent for 10 
years.  

The veteran was casually dressed and displayed good grooming 
and hygiene.  His voice and tone were clear, and was at an 
average rate of speed, without any impediment.  His 
vocabulary was good, and his speech was logical and focused 
at all times.  The doctors noted that the veteran became 
tearful a number of times when talking about his military 
service, family problems, and relationships, etc.  

On mental status examination, the veteran was alert and well 
oriented.  He did not display any obvious deficits in 
thinking or memory.  The veteran reported that his 
concentration was good.  He described himself as having a 
quick temper and that he tended to break things when he was 
angry.  However, he denied being aggressive or violent 
towards others.  The veteran reported that he got into bar 
fights in his younger days, but said that he had not done so 
in many years and had learned more self-control and self-
discipline through martial arts.  The veteran reported 
periodic anxiety attacks, and said that he was extremely 
anxious when going to a hospital or when having to go to the 
doctors.  He related this back to his time in the military 
when he attended a hospital and saw sick, mutilated 
soldiers.  The veteran reported that he fainted once when he 
was in a doctor's office.  He reported that he had anxiety 
and tightness in his chest when he in a medical building.  
He also reported being anxious around a crowd.  The doctors 
opined that the veteran did not appear to suffer from full-
blown panic attacks.  The veteran denied any history of 
suicidal or homicidal ideations.  He described himself as 
having a good appetite and said that he had some difficulty 
with sleep, which he described as restless.  The doctors 
commented that it appeared that the veteran's sleep was 
adequate on a regular basis.  

The veteran rated his self-esteem as a 3 on a scale of 1 to 
10.  When asked to explain why he gave himself such a low 
rating, the veteran began to cry and stated, "I don't feel 
human."  The veteran reported that he could not explain this 
objectively and said that others would give him a higher 
rating, given that he had been able to obtain a higher 
education, maintained a good work record, and generally 
stayed out of trouble.  In spite of a very low self-esteem, 
the veteran had good self-confidence.  The veteran reported 
periodic feelings of helplessness, hopelessness, and 
worthlessness.  The doctors opined that the veteran appeared 
to suffer from chronic dysthymia.  

The veteran attempted to portray himself as friendless, but 
on further discussion, he admitted to having people that he 
associated with and that he engaged in recreational 
activities involving his music and martial arts.  The 
veteran reported that he obtained a Master's Degree in 
social work and a "Ph.D. in hypnosis."  The veteran reported 
that he pursued these degrees in an effort to learn more 
about himself and help him through his emotional problems.  
The doctors noted that the veteran did display problems with 
mood instability during the interview.  

In discussing his military service, the veteran reported 
that joined the Marines and wanted to go and fight in 
Vietnam, but that he was assigned as an aviation radar 
technician and stationed at various places within the United 
States.  The veteran reported that he was occasionally asked 
to entertain soldiers in the hospital who were recuperating 
from combat injuries.  The veteran reported that he saw 
mutilated soldiers who were in extreme pain and emotional 
distress, and that this made him feel guilty that he did not 
go to Vietnam.  The veteran reported that he had recurring 
thoughts of his hospital experiences about once every five 
weeks, and that he was significantly distress about two 
times a year when thinking about it.  The veteran described 
himself as having "survivor guilt."  He reported avoiding 
certain things that remind him about Vietnam, the war, etc.  
The veteran admitted that he volunteered to entertain at the 
hospital, and that he continued to return to the hospital 
after his first bad experience.  The veteran reported that 
he enjoyed teaching martial arts and horseback riding (he 
owned horses).  He knew how to play the violin and said that 
he planned to spend more time doing this in the future.  

The examination report indicated that, based on a review of 
the evaluation report by Dr. Martindale and the current 
examination, it was the unanimous opinion of the VA doctors 
that the veteran's primary diagnosis was dysthymic disorder, 
early onset.  It was also found that the veteran had a 
significant history of alcohol abuse, but was abstinent for 
the past ten years, and that he displayed a number of 
features of mixed personality disorder.  Although the 
veteran reported being significantly traumatized by 
witnessing mutilated soldiers recuperating in the hospital, 
the doctors concluded that he did not meet the full criteria 
for a diagnosis of PTSD.  The doctors stated that it 
appeared that many of the veteran's reports of guilt and 
emotional distress predated his time in the service and that 
his current problems of mood instability and dysphoria 
appeared to be not directly caused by or related to military 
service.  Further, although the veteran displayed mood 
instability in the form of crying and depressed mood, he was 
found to be generally able to function on a relatively high 
level.  He was also able to maintain gainful employment 
throughout his life, avoided incarceration or psychiatric 
hospitalization, and was able to maintain some form of 
relationship with his wife and the people involved in his 
other activities.  The doctors found that the veteran 
appeared to be a chronically depressed individual who, 
nonetheless, had adequate coping skills.  The diagnoses were 
dysthymic disorder, alcohol abuse (in remission), and mixed 
personality disorder.  

II.  Analysis

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision on the issue of service connection for 
PTSD at this time, and that all notification and development 
actions needed to render a fair decision on this issue has 
been accomplished.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  All required notice and development actions 
specified in this new statute and its implementing 
regulations have been complied with.  By letter dated in 
November 2001, the veteran was informed of what evidence he 
was expected to provide VA and of the type of evidence 
needed to establish entitlement.  In January 2002, VA sent 
letters to two private medical healthcare providers 
identified as facilities where the veteran was treated for 
psychiatric problems.  No response was received from either 
facility.  However, when examined by VA in March 2001, the 
veteran indicated that the two evaluations were for marital 
problems, and that he had never been seen for any problems 
related to PTSD.  The veteran also denied any psychiatric 
hospitalizations.  In the Statement of the Case (SOC) issued 
in April 2002, the veteran was informed of what evidence had 
already been obtained, and what evidence was still needed to 
substantiate his claim.  

The Board also notes that although the RO initially denied 
the veteran's claim of service connection on the grounds 
that the claim was not well grounded, the RO readjudicated 
the claim on a de novo basis.  Furthermore, the veteran and 
his representative were notified of the requirements for 
service connection, in the January 2000 Rating Decision, in 
the April 2002 SOC, and in a November 2001 RO letter, and 
they were provided with the opportunity to present evidence 
and arguments regarding the issue at hand.  Additionally, 
the RO has provided the veteran with the opportunity for a 
hearing, which he declined.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.")).  
Accordingly, it is determined that the veteran will not be 
prejudiced by the Board proceeding with the adjudication of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under 
the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date 
of the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes the veteran engaged 
in combat with the enemy and the claimed 
stressor is related to this combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the clamed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection 
for PTSD due to personal assault.  The changes in the 
regulation pertaining to PTSD, as pertinent to this claim, 
were not substantive in nature.  As such, the veteran would 
not be prejudiced by the Board completing appellate action 
at this time.  The revised regulations provide as follows:  

(f) Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  Although 
service connection may be established 
based on other in-service stressors, the 
following provisions apply for specified 
in-service stressors as set forth below: 
(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited 
to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or social 
behavior changes.  VA will not deny a 
post-traumatic stress disorder claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources 
other than the veteran's service records 
or evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (effective from March 7, 2002).

In the instant case, the veteran contends that he now 
suffers from PTSD primarily as a result of seeing soldiers 
who were recuperating from combat injuries at a military 
hospital while he was in the Marine Corps.  The veteran 
claims that he entertained at the hospital several times and 
that seeing the badly wounded soldiers caused him to feel 
guilty for not having fought in Vietnam.  He also claims to 
have survivor guilt and sleep disturbance because of his 
hospital experiences.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence 
does not support a finding of service connection for PTSD.  

There is no objective evidence to show that the veteran 
engaged in combat with the enemy during his period of active 
service, nor has the veteran himself claimed combat-related 
service.  His contentions relate to seeing those men who had 
engaged in combat and been wounded as a result.  

As indicated above, the first element required to establish 
service connection is a diagnosis of PTSD.  In this regard, 
the Board notes that there is a single opinion by a private 
psychologist to the effect that the veteran's reported 
symptoms met the criteria for PTSD.  The psychologist opined 
that the veteran's strong expectation that he would go to 
war and have the opportunity to become a hero, pressure from 
relatives and other people he knew who had been killed in 
the war, and his being sent to a military hospital where he 
saw war casualties increased his feelings of guilt of not 
going to Vietnam and caused his current psychiatric 
problems.  However, the psychologist did not have the 
veteran's claims file to review, and her diagnosis was based 
entirely on the veteran's self-described history of events 
in service.  In this regard, the Board finds that the 
veteran's assertion that he had access to restricted areas 
in the hospital where he saw mutilated bodies and soldiers 
walking into walls and screaming to die are not verified by 
the current evidence of record.  The veteran's assertion 
that, by virtue of being in uniform, he had unlimited access 
in the hospital is not viewed as credible.  The medical 
facility in question is a military hospital on a military 
base.  Most of the people entering the facility would more 
than likely be in uniform.  Thus, his claim that being in 
uniform afforded him special treatment is not considered 
plausible.  Furthermore, of record is a "Thank You" note 
from the Recreation Supervisor at Camp Lejeune Naval 
Hospital, which indicates that the veteran had entertained 
soldiers at the weekly coffee call in the recreation hall on 
one occasion in October 1970.  The note does not indicate 
that the veteran entertained on a regular basis or that he 
was given any special privileges to "restricted areas."  

Notwithstanding the implausibility of some of the veteran's 
self-described events in service, he was afforded a VA 
psychiatric examination by two doctors in March 2001 for the 
specific purpose of determining the nature of his present 
psychiatric complaints.  After a comprehensive examination 
and review of all of the evidence in the claims file, 
including the report from the private psychologist, the VA 
doctors concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD.  The Board finds that the 
conclusions of the VA doctors are more persuasive than that 
of the private psychologist, as it was based on a more 
comprehensive examination of both the veteran and the entire 
claims file.  The element of verifiable stressors 
notwithstanding, the VA doctors offered a more complete 
explanation for their findings and pointed to specific 
examples for their conclusions.  The doctors noted that many 
of the veteran's reports of guilt and emotional distress 
predated his military service, and that his current problems 
of mood instability and dysphoria did not appear to be 
related or directly caused by military service.  It was 
noted that the veteran had a good work history since his 
discharge from service, that he was able to complete 
postgraduate work, that he functioned on a relatively high 
level, and that he had good marital relations with his wife.  
For these reasons, the Board finds that the opinion of the 
private psychologist is less probative than the opinion of 
the two VA doctors, and does not provide credible evidence 
that the veteran, in fact, suffers from PTSD.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
Board finds that the most persuasive medical evidence of 
record is against a current diagnosis of PTSD.  In that 
regard, it is noted that VA law and regulations require that 
for service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Although the veteran asserts that he has PTSD that are 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection.  As 
the preponderance of the evidence is against the veteran's 
claim of service connection for PTSD, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.  




		
	Debbie A. Riffe
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

